Citation Nr: 1506106	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although a substantive appeal was not filed with respect to that determination, the Veteran submitted a communication one month following the issuance of a statement of the case in which he sought a hearing with a Decision Review Officer.  This clearly indicates an intent to continue the appeal.  Moreover, the substantive appeal is not jurisdictional in nature and may be waived.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Thus, the current appeal is deemed to extend back to the Veteran's February 2009 claim for TDIU.

The Veteran testified before the undersigned in a hearing via videoconference in March 2014; a transcript is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for residual of gunshot wounds and surgery of the abdomen, rated as 60 percent disabling; splenectomy, rated as 30 percent disabling; pneumothorax, rated as 30 percent disabling; and ureterolithiasis, rated as 10 percent disabling.  The combined disability rating is 80 percent.  

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reflects that the Veteran last worked in 2008.  He worked for 30 years in a meatpacking plant, his only job after service, where he performed administrative work.  He is limited in lifting more than 30 pounds and cannot sit or stand for long periods of time.  His employer made accommodations for his disability, limiting him to administrative work and allowing him to get up and walk around when necessary.  The Veteran's highest level of education is high school.  Prior to military service, he worked with heavy equipment.

There are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities on his ability to maintain gainful employment. In an August 2010 letter, a private provider opined that the Veteran's service-connected disabilities-namely, his residuals of gunshot wounds and his respiratory disability-render him totally and permanently disabled and, thus, incapable of sustaining gainful employment.  In contrast, the December 2010 VA examiner opined that it was less likely than not that the Veteran's disabilities would preclude him from seeking or holding gainful employment.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that there are conflicting medical opinions regarding whether his service-connected disabilities render him unemployable for VA purposes.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education and was able to work in a meatpacking plant because his employer made extensive accommodations.  Prior to service, he worked with heavy equipment, the type work that he is now incapable of doing due to his service-connected disabilities.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


